Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/758,457 filed on 04/23/2020 which is a 371 of PCT/IL2018/051139 filed on 10/24/2018 and claims US priority benefit of US Provisional 62/576,094 filed on 10/24/2017.
CHK 62/549938
	Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 1, 3, 4, 7-10, 19, 25, and 31-38) in the reply filed on 08/11/2022 is acknowledged.
Applicant’s election without traverse of the species (i) mnBMCs (e.g., reading on claims 1, 3, 4, 7-10, 19, and 31-38) in the reply filed on 08/11/2022 is acknowledged.
Claims 5, 6, 18, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Claims 2, 11-17, and 20 are cancelled.
Claims 1, 3-10, 18, 19, 21-38 are pending.
Claims 5, 6, 18, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 are withdrawn.
Claims 1, 3, 4, 7-10, 19, and 31-38 are under examination.
Information Disclosure Statement
The IDS statements filed on 08/16/2021 and 06/08/2020 have been considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is missing the term “of” after “method” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-10, 19, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in the phrase: “mononuclear bone marrow cells (mnBMCs) comprising mesenchymal stem cells (MSCs) and lymphocytes or progenitors thereof with reduced level of expression and/or activity of TNFR1 as compared to control cells of the same origin not contacted with an agent which downregulates expression and/or activity of said TNFR1”.  It is unclear if the claim intends an active method step of contacting the non-control cells with an agent which downregulates expression and/or activity of said TNFR1.  The claim infers this step because it recites a control “compared to control cells of the same origin not contacted with an agent which downregulates expression and/or activity of said TNFR1”.  Dependent claims 3-4, 7-10, 19, 31-34 are indefinite for the same reasoning because they depend from claim 1 and are not remedial.
Claim 3 recites the limitation "said cells with reduced expression and/or activity of TNFR1" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 3 depends from claim 1. It is unclear which of the various references to cells with reduced expression and/or activity of TNFR1 in claim 1 are being referred to as “said cells” in claim 3.  
Claim 4 recites the limitation "said cells" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 4 depends from claim 3 which depends from claim 1. It is unclear which of the various references to cells in claims 1 and 3 are being referred to as “said cells” in claim 4 .
Claim 7 recites the limitation "said cells with reduced level of expression and/or activity of TNFR1" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 7 depends from claim 1. It is unclear which of the various references to cells with reduced expression and/or activity of TNFR1 in claim 1 are being referred to as “said cells” in claim 7.  
Claim 8 recites the limitation "said cells with reduced expression and/or activity of TNFR1" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 8 depends from claim 1. It is unclear which of the various references to cells with reduced expression and/or activity of TNFR1 in claim 1 are being referred to as “said cells” in claim 8.  Claims 9-10 are indefinite because they depend from claim 8 and are not remedial.
Claim 19 recites the limitation "said cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 19 depends from claim 1. It is unclear which of the various references to cells in claim 1 are being referred to as “said cells” in claim 19 .
Claim 31 recites the limitation "said cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 31 depends from claim 1. It is unclear which of the various references to cells in claim 1 are being referred to as “said cells” in claim 31 .
Claim 32 recites the limitation "said cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 32 depends from claim 1. It is unclear which of the various references to cells in claim 1 are being referred to as “said cells” in claim 32 .
Claim 33 recites the limitation "said cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 33 depends from claim 1. It is unclear which of the various references to cells in claim 1 are being referred to as “said cells” in claim 33 .
Claim 34 recites the limitation "said cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 34 depends from claim 1. It is unclear which of the various references to cells in claim 1 are being referred to as “said cells” in claim 34 .
Scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7-10, 19, and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an ischemic heart disease in a mouse subject by administering mnBMCs having reduced TNFR1 using CRISPR/Cas/gRNA system by the procedures shown in Examples 1 and 2 in the Specification, does not reasonably provide enablement for treating humans or treating any type of ischemic disease using this method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention is using CRISPR/Cas/gRNA technology to reduce TNFR1 expression/activity in isolated mononuclear bone marrow cells where the mnBMCs comprise mesenchymal stem cells and lymphocytes (or progenitors thereof).  The invention requires administering a therapeutically effective amount of these modified mnBMCs to a subject in need thereof to treat an ischemic disease in the subject.  
The claims are broad to treating any ischemic disease except for claims 35-37 which are limited to ischemic heart disease.  The claims are broad to any type of subject including humans.  
The state of the prior art does not show administering modified mnBMCs to a human subject to treat an ischemic disease.  The prior art of Al-Lamki & Mayadas in “TNF receptors: signaling pathways and contribution to renal dysfunction” (Kidney International, 2015 Vol. 87, pages 281-296, published online August 20, 2014) disclose that the state of the art for reduction of TNFR1 in mammals was unpredictable.  Al-Lamki disclose that TNF is a central mediator of a broad range of biological activities including cell proliferation, cell death and differentiation to induction of inflammation and immune modulation. (See abstract).  They disclose that TNFR1 and TNFR2 trigger shared and distinct signaling pathways upon TNF binding.  Results of binding include cellular outputs that may promote tissue injury as well as protective, beneficial responses.  Regarding TNFR1, they report that TNFR1 plays an “immunomodulatory role in the context of nephrotic nephritis, which may overshadow its pro-inflammatory role in the disease process”.  (See page 284, right col., para 3).  They report that “[s]ignificant abnormalities in the immune system have been reported in TNFR1 deficient mice”.  (See page 284, right col., para 3). Also, Al-Lamki reports that ischemic diseases are varied and complex.  Al-Lamki warns that several factors including proper ectopic lymphoid tissue formation in adults as well as isotype class switching may require TNFR1 and “may need to be considered during anti-TNF therapy in patients.  They state that TNFR1 has immune- pathogenic and protective effects on immune cell functions, which appear to be context dependent.  (See page 285, left col., para 1).
The level of ordinary skill in the art before the effective filing date was high, at the level of an MD or PhD research scientist.
The level of predictability in the art was low as evidenced by the reference of Al-Lamki & Mayadas, discussed just above.  The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
The amount of guidance provided by the inventor is substantial.
The working examples provided in the Specification, specifically Examples 1 and 2 are specific and credible.  However, no working examples are provided to treat any ischemic condition other than heart disease and with any mammal other than in mice.  Lamki & Mayadas provide evidence for many other types of ischemic diseases and explicitly disclose that ischemic diseases are varied and complex.  Al-Lamki warns that several factors need to be considered when extrapolating from mice models to humans, including that proper ectopic lymphoid tissue formation in adults as well as isotype class switching may require TNFR1 and “may need to be considered during anti-TNF therapy in patients.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue regarding the breadth of the claims.  Lamki & Mayadas disclose the unpredictable nature of reducing TNFR1 in a mouse model.  They state that TNFR1 has immune- pathogenic and protective effects on immune cell functions, which appear to be context dependent.  (See page 285, left col., para 1).  The present invention is not only directed to reducing TNFR1 in a human patient for treating any type of ischemic disease, the invention requires administering modified mnBMCs to the patient to effect such reduction in TNFR1.  Administering modified mnBMCs to a patient is by itself an unpredictable method.  The combination of administering modified mnBMCs to a patient along with reducing TNFR1 to treat any ischemic disease in a human patient is considered to be unpredictable and the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue.
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation to practice the full-scope of the  instantly claimed invention.  Specifically, it is unpredictable whether practicing this method would successfully treat other ischemic diseases in mice models or would successfully treat ischemic heart diseases in humans.  Such experimentation would be considered undue.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658